Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Suenan Gober, Appellant                                  Appeal from the 62nd District Court of
                                                         Hopkins County, Texas (Tr. Ct. No.
No. 06-20-00041-CV            v.                         CV43552).         Memorandum Opinion
                                                         delivered by Chief Justice Morriss, Justice
Bulkley Properties, LLC, Appellee                        Burgess and Justice Stevens participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Suenan Gober, pay all costs incurred by reason of this
appeal.



                                                         RENDERED SEPTEMBER 10, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk